Title: From George Washington to United States Senate, 15 December 1796
From: Washington, George
To: United States Senate


                        
                            Gentlemen of the Senate: 
                            United States. December 15th 1796.
                        
                        I nominate the following persons for promotions and appointments in the Corps
                            of Artillerists and Engineers.
                        
                        LieutenantGeorge Demlarto be Captainvice Gamble deceased20. August 1795.
LieutenantJoseph Elliottdovice Wadsworth resigned19. July 1796.Andrew MarschalkLieutenantvice Wall declined to take rank from1. Novemr 1796.
Howell Cobbdovice Monuel resigned do doJoseph Campbelldo       vice Harrison decd dodoRichard Whileydovice Hale resignedPhilip Landaisdovice Demlar promotedPhilip Rodriguedovice Dalcho resignedJames Triplet        dovice Cox       doThomas J. Vandykedo       vice Hardy deceasedSamuel T. Dysondovice Van Alen resignedGeorge Rossdovice Elliot promotedJames Randdovice Cudworth deceasedRobert Parkinsondovice Geddes dismissed.
                            Go: Washington
                            
                        
                    